Per Curiam.

Petitioner contends that, since he was found not guilty on count two and was found guilty only on count one *518which this court held did not state an offense, he is entitled to release from custody.
Petitioner has an adequate remedy by way of appeal to the Court of Appeals from the judgment of conviction to review the error of which he complains, and this court will not entertain a review of such judgment by a proceeding in habeas corpus. See State v. Wosniak, supra (172 Ohio St., 517), 522.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet and O’Neill, JJ., concur.
Matthias and Bell, JJ., dissent.
Herbert, J., not participating.